UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7300



ZACHARY E. ROLAND,

                                              Plaintiff - Appellant,

          versus

MARVIN L. POLK; ROBERT LEWIS; LEON EDMONDS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-905-5-BO)


Submitted:   November 21, 1995            Decided:   January 23, 1996


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Zachary E. Roland, Appellant Pro Se. David L. Woodard, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal a magistrate judge's recommendation

to grant Defendants' motion for summary judgment and a protective

order, and denying Plaintiff's motion to compel production. We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final
orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2